DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15-16, 18, and 20 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Song et al. (US 2010/0308925).
Song (e.g. Figs. 1-9) teaches a waveguide cavity device including:
Regarding Claim 1, A waveguide assembly (e.g. a cavity waveguide resonator formed by the housing 100 and substrate 200, [0005])) comprising: a circuit board (e.g. the package substrate 200 is a circuit board since it is a board that contains circuitry such as 230, 210) having at least one waveguide interface formed from an electrically conductive material (e.g. 230 has an input interface and an output interface formed from microstrip conductor, [0052]) ; a housing configured to be attached to the circuit board so as to align with the at least one waveguide interface (e.g. 100 is a housing having a plating on its underside forming a cavity resonator/waveguide that connects to the circuit board conductor at conductive bumps 220, [0048],[0049], [0067] and the housing is aligned with the microstrip interfaces such that openings 110 do not contact the microstrip interfaces 230); and a waveguide filter channel formed between the circuit board and the housing, with the circuit board and the housing each forming at least a portion of the waveguide filter channel (e.g. the metal plane on the surface circuit board encloses a bottom of the waveguide/cavity and the housing has plating that encloses the other walls of the cavity/waveguide), the waveguide filter channel configured to at least one of (i) receive a radio frequency signal from the at least one waveguide interface or (ii) output the radio frequency signal to the at least one waveguide interface (e.g. the device is for filtering millimeter wave frequencies which are by definition radio frequencies, [0003]).  
Regarding Claim 2, wherein the at least one waveguide interface includes a first waveguide interface aligned with a first portion of the waveguide filter channel and a second waveguide interface aligned with a second portion of the waveguide filter channel, and the waveguide filter channel is configured to receive the radio frequency signal from the first waveguide interface and output the radio frequency signal to the second waveguide interface (e.g. the two input/output microstrip interfaces (230) are aligned with the housing/filter/cavity at openings (110).  
Regarding Claims 3 and 18, wherein the circuit board forms a side surface of the waveguide filter channel that extends between the first waveguide interface and the second waveguide interface (e.g. the conductor on the circuit substrate 200 extends between the two input/output microstrips).  
Regarding Claim 4, wherein the housing is configured as a radio frequency shield (e.g. since the metal plating on the housing forms walls of the cavity/waveguide it thus is an RF shielding).  
Regarding Claim 5, wherein the waveguide filter channel includes at least one transition portion configured to transition the radio frequency signal orthogonally when received from or transmitted to the at least one waveguide interface (e.g. orthogonal pillars 120 are orthogonally arranged in relation to the signal direction and are provided in the cavity/waveguide to transition from the microstrip input/outputs to/from the cavity).  
Regarding Claims 6 and 20, wherein the housing forms a serpentine side of the waveguide filter channel that controls a frequency of the radio frequency signal (e.g. Figs. 8 and 9 the housing can be considered forming a serpentine path since the signal path must go around partial walls formed by the housing and change directions back and forth).
Regarding Claim 15,  A waveguide assembly comprising: a circuit board having a first waveguide interface formed from an electrically conductive material and a second waveguide interface formed from an electrically conductive material, the first waveguide interface separated from the second waveguide interface on a surface of the circuit board; and a housing forming at least a portion of a waveguide filter channel therein, the housing being attached to the circuit board such that the waveguide filter channel is aligned with the first waveguide interface and the second waveguide interface to place the first waveguide interface in signal communication with the second waveguide interface such that a radio frequency signal can be transmitted from the first waveguide interface to the second waveguide interface (as described above with respect to the previous claims, Song teaches these claimed features).  
Regarding Claim 16, wherein the first waveguide interface and the second waveguide interface are printed onto the circuit board (the microstrip interfaces are taught by Song as described above, but the product by process limitation of being printed is not given patentable weight since only the final product structure is given patentable weight in an apparatus claim).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0308925).
Song teaches a cavity waveguide filter as described above. However, Song does not appear to explicitly teach that the waveguide interface microstrip 230 is copper.
It would have been considered routine and obvious to one of ordinary skill in the art to have formed the generic microstrip conductor as copper, because copper is a well-known functionally equivalent conductor material for forming microstrips that are used for RF frequencies with the advantageous benefits of having good conductivity and low cost.

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 8-14, the following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the claim 8 waveguide assembly including the housing being attached to the circuit board such that the at least one waveguide interface is located between the waveguide filter channel and the at least one air cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843